

	

		II

		109th CONGRESS

		1st Session

		S. 51

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Brownback (for

			 himself, Mr. Alexander,

			 Mr. Allen, Mr.

			 Bunning, Mrs. Dole,

			 Mr. Isakson, Mr. Chambliss, Mr.

			 Burns, Mr. Coburn,

			 Mr. Coleman, Mr. Cornyn, Mr.

			 Crapo, Mr. DeMint,

			 Mr. DeWine, Mr.

			 Enzi, Mr. Graham,

			 Mr. Grassley, Mr. Hagel, Mr.

			 Hatch, Mr. Inhofe,

			 Mr. Kyl, Mr.

			 Roberts, Mr. Santorum,

			 Mr. Sessions, Mr. Shelby, Mr.

			 Talent, Mr. Thune,

			 Mr. Vitter, Mr.

			 Voinovich, Mr. Martinez,

			 Mr. Ensign, and Mr. McConnell) introduced the following bill; which

			 was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To ensure that women seeking an abortion are fully

		  informed regarding the pain experienced by their unborn child.

	

	

		1.Short titleThis Act may be cited as the

			 Unborn Child Pain Awareness Act of

			 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)At least 20 weeks

			 after fertilization, an unborn child has the physical structures necessary to

			 experience pain.

			(2)There is

			 substantial evidence that by 20 weeks after fertilization, unborn children draw

			 away from certain stimuli in a manner which in an infant or an adult would be

			 interpreted as a response to pain.

			(3)Anesthesia is

			 routinely administered to unborn children who have developed 20 weeks or more

			 past fertilization who undergo prenatal surgery.

			(4)There is

			 substantial evidence that the abortion methods most commonly used 20 weeks

			 after fertilization cause substantial pain to an unborn child, whether by

			 dismemberment, poisoning, penetrating or crushing the skull, or other methods.

			 Examples of abortion methods used 20 weeks after fertilization include, but are

			 not limited to the following:

				(A)The Dilation and

			 Evacuation (D&E) method of abortion is commonly performed in the second

			 trimester of pregnancy. In a dilation and evacuation abortion, the unborn

			 child’s body parts are grasped at random with a long-toothed clamp. The fetal

			 body parts are then torn off of the body and pulled out of the vaginal canal.

			 The remaining body parts are grasped and pulled out until only the head

			 remains. The head is then grasped and crushed in order to remove it from the

			 vaginal canal.

				(B)Partial-Birth

			 Abortion is an abortion in which the abortion practitioner delivers an unborn

			 child’s body until only the head remains inside the womb, punctures the back of

			 the child’s skull with a sharp instrument, and sucks the child’s brains out

			 before completing the delivery of the dead infant.

				(5)Expert testimony

			 confirms that by 20 weeks after fertilization an unborn child may experience

			 substantial pain even if the woman herself has received local analgesic or

			 general anesthesia.

			(6)Medical science

			 is capable of reducing such pain through the administration of anesthesia or

			 other pain-reducing drugs directly to the unborn child.

			(7)There is a valid

			 Federal Government interest in reducing the number of events in which great

			 pain is inflicted on sentient creatures. Examples of this are laws governing

			 the use of laboratory animals and requiring pain-free methods of slaughtering

			 livestock, which include, but are not limited to the following:

				(A)Section 2 of the

			 Humane Slaughter Act (7 U.S.C. 1902) states, “No method of

			 slaughter or handling in connection with slaughtering shall be deemed to comply

			 with the public policy of the United States unless it is humane. Either of the

			 following two methods of slaughtering and handling are hereby found to be

			 humane:

					

						(i)in the case of

				cattle, calves, horses, mules, sheep, swine, and other livestock, all animals

				are rendered insensible to pain by a single blow or gunshot or an electrical,

				chemical or other means that is rapid and effective, before being shackled,

				hoisted, thrown, cast, or cut; or

						(ii)by slaughtering

				in accordance with the ritual requirements of the Jewish faith or any other

				religious faith that prescribes a method of slaughter whereby the animal

				suffers loss of consciousness by anemia of the brain caused by the simultaneous

				and instantaneous severance of the carotid arteries with a sharp instrument and

				handling in connection with such slaughtering.

						.

				(B)Section 13(a)(3)

			 of the Animal Welfare Act (7 U.S.C. 2143(a)(3)) sets the

			 standards and certification process for the humane handling, care, treatment,

			 and transportation of animals. This includes having standards with respect to

			 animals in research facilities that include requirements—

					

						(i)for animal care,

				treatment, and practices in experimental procedures to ensure that animal pain

				and distress are minimized, including adequate veterinary care with the

				appropriate use of anesthetic, analgesic, tranquilizing drugs, or

				euthanasia;

						(ii)that the

				principal investigator considers alternatives to any procedure likely to

				produce pain to or distress in an experimental animal;

						(iii)in any practice

				which could cause pain to animals—

							(I)that a doctor of

				veterinary medicine is consulted in the planning of such procedures;

							(II)for the use of

				tranquilizers, analgesics, and anesthetics;

							(III)for

				pre-surgical and post-surgical care by laboratory workers, in accordance with

				established veterinary medical and nursing procedures;

							(IV)against the use

				of paralytics without anesthesia; and

							(V)that the

				withholding of tranquilizers, anesthesia, analgesia, or euthanasia when

				scientifically necessary shall continue for only the necessary period of

				time;

							.

				(C)Section 495 of the

			 Public Health Service Act

			 (42 U.S.C.

			 289d) directs the Secretary of Health and Human Services,

			 acting through the Director of the National Institutes of Health, to establish

			 guidelines for research facilities as to the proper care and treatment of

			 animals, including the appropriate use of tranquilizers, analgesics, and other

			 drugs, except that such guidelines may not prescribe methods of research.

			 Entities that conduct biomedical and behavioral research with National

			 Institutes of Health funds must establish animal care committees which must

			 conduct reviews at least semi-annually and report to the Director of such

			 Institutes at least annually. If the Director determines that an entity has not

			 been following the guidelines, the Director must give the entity an opportunity

			 to take corrective action, and, if the entity does not, the Director must

			 suspend or revoke the grant or contract involved.

				3.Amendment to the

			 Public Health Service

			 ActThe

			 Public Health Service Act

			 (42 U.S.C.

			 201 et seq.) is amended by adding at the end the

			 following:

			

				XXIXUnborn child

				pain awareness

					2901.DefinitionsIn this title:

						(1)AbortionThe

				term abortion means the intentional use or prescription of any

				instrument, medicine, drug, or any other substance or device to terminate the

				pregnancy of a woman known to be pregnant with an intention other than to

				increase the probability of a live birth, to preserve the life or health of the

				child after live birth, or to remove a dead fetus.

						(2)Abortion

				providerThe term abortion provider means any person

				legally qualified to perform an abortion under applicable Federal and State

				laws.

						(3)Pain-capable

				unborn child

							(A)In

				generalThe term pain-capable unborn child means an

				unborn child who has reached a probable stage of development of 20 weeks after

				fertilization.

							(B)Rule of

				constructionNothing in subparagraph (A) shall be construed as a

				determination or finding by Congress that pain may not in fact be experienced

				by an unborn child at stages of development prior to 20 weeks after

				fertilization.

							(4)Probable age of

				developmentThe term probable age of development

				means the duration of development after fertilization of the unborn child at

				the time an abortion is performed, as determined in the good faith judgment of

				the abortion provider on the basis of examination of the unborn child using

				ultrasound or other imaging technology, in addition to information obtained by

				interviewing the pregnant woman.

						(5)Unborn

				childThe term unborn child means a member of the

				species homo sapiens, at any stage of development, who is carried in the

				womb.

						(6)WomanThe

				term woman means a female human being who is capable of becoming

				pregnant, whether or not she has reached the age of majority.

						2902.Requirement

				of informed consent

						(a)Requirement of

				compliance by providersAn abortion provider performing any

				abortion of a pain-capable unborn child, that is in or affecting interstate

				commerce, shall comply with the requirements of this title.

						(b)Provision of

				consent

							(1)In

				generalBefore any part of an abortion involving a pain-capable

				unborn child begins, the abortion provider or his or her agent shall provide

				the pregnant woman involved, by telephone or in person, with the information

				described in paragraph (2).

							(2)Required

				information

								(A)Oral

				statement

									(i)In

				generalAn abortion provider or the provider’s agent to whom

				paragraph (1) applies shall make the following oral statement to the pregnant

				woman (or in the case of a deaf or non-English speaking woman, provide the

				statement in a manner that she can easily understand):

										You

				are considering having an abortion of an unborn child who will have developed,

				at the time of the abortion, approximately __ weeks after fertilization. The

				Congress of the United States has determined that at this stage of development,

				an unborn child has the physical structures necessary to experience pain. There

				is substantial evidence that by this point, unborn children draw away from

				surgical instruments in a manner which in an infant or an adult would be

				interpreted as a response to pain. Congress finds that there is substantial

				evidence that the process of being killed in an abortion will cause the unborn

				child pain, even though you receive a pain-reducing drug or drugs. Under the

				Federal Unborn Child Pain Awareness Act of 2005, you have the option of

				choosing to have anesthesia or other pain-reducing drug or drugs administered

				directly to the pain-capable unborn child if you so desire. The purpose of

				administering such drug or drugs would be to reduce or eliminate the capacity

				of the unborn child to experience pain during the abortion procedure. In some

				cases, there may be some additional risk to you associated with administering

				such a drug..(ii)Description of

				risksAfter making the statement required under clause (i), the

				abortion provider may provide the woman involved with his or her best medical

				judgment on the risks of administering such anesthesia or analgesic, if any,

				and the costs associated therewith.

									(iii)Administration

				of anesthesiaIf the abortion provider is not qualified or

				willing to administer the anesthesia or other pain-reducing drug in response to

				the request of a pregnant woman after making the statement required under

				clause (i), the provider shall—

										(I)arrange for a

				qualified specialist to administer such anesthesia or drug; or

										(II)advise the

				pregnant woman—

											(aa)where she may

				obtain such anesthesia or other pain-reducing drugs for the unborn child in the

				course of an abortion; or

											(bb)that the

				abortion provider is unable to perform the abortion if the woman elects to

				receive anesthesia or other pain-reducing drugs for her unborn child.

											(iv)Rule of

				constructionNothing in this section may be construed to impede

				an abortion provider or the abortion provider’s agent from offering their own

				evaluation on the capacity of the unborn child to experience pain, the

				advisability of administering pain-reducing drugs to the unborn child, or any

				other matter, as long as such provider or agent provides the required

				information, obtains the woman’s signature on the decision form, and otherwise

				complies with the affirmative requirements of the law.

									(B)Unborn Child

				Pain Awareness BrochureAn abortion provider to whom paragraph

				(1) applies shall provide the pregnant woman with the Unborn Child Pain

				Awareness Brochure (referred to in this section as the Brochure)

				to be developed by the Department of Health and Human Services under subsection

				(c).

								(C)Unborn Child

				Pain Awareness Decision FormAn abortion provider to whom

				paragraph (1) applies shall provide the pregnant woman with the Unborn Child

				Pain Awareness Decision Form (provided for under subsection (c)) and obtain the

				appropriate signature of the woman on such form.

								(c)Unborn Child

				Pain Awareness Brochure

							(1)DevelopmentNot

				later than 90 days after the date of enactment of this title, the Secretary

				shall develop an Unborn Child Pain Awareness Brochure. Such Brochure shall be

				written in English and Spanish and shall contain the same information as

				required under the statement under subsection (b)(2)(A)(i), including greater

				detail on her option of having a pain-reducing drug or drugs administered to

				the unborn child to reduce the experience of pain by the unborn child during

				the abortion. Such information shall be written in an objective and

				nonjudgmental manner and be printed in a typeface large enough to be clearly

				legible. The Brochure shall be made available by the Secretary at no cost to

				any abortion provider.

							(2)Internet

				informationThe Brochure under this section shall be available on

				the Internet website of the Department of Health and Human Services at a

				minimum resolution of 70 DPI (dots per inch). All pictures appearing on the

				website shall be a minimum of 200x300 pixels. All letters on the website shall

				be a minimum of 12 point font. All such information and pictures shall be

				accessible with an industry standard browser, requiring no additional

				plug-ins.

							(3)Presentation of

				BrochureAn abortion provider or his or her agent shall offer to

				provide a pregnant woman with the Brochure developed under paragraph (1) before

				any part of an abortion of a pain-capable child begins—

								(A)through an

				in-person visit by the pregnant woman;

								(B)through an e-mail

				attachment, from the abortion provider or his or her agent; or

								(C)through a request

				to have such Brochure mailed, by certified mail, to the woman at least 72 hours

				before any part of the abortion begins.

								(4)WaiverAfter

				the abortion provider or his or her agent offers to provide a pregnant woman

				the Brochure, the pregnant woman may waive receipt of the Brochure under this

				subsection by signing the waiver form contained in the Unborn Child Pain

				Awareness Decision Form.

							(5)Unborn Child

				Pain Awareness Decision FormNot later than 30 days after the

				date of enactment of this title, the Secretary shall develop an Unborn Child

				Pain Awareness Decision Form. To be valid, such Form shall—

								(A)with respect to

				the pregnant woman—

									(i)contain a

				statement that affirms that the woman has received or been offered all of the

				information required in subsection (b);

									(ii)require the

				woman to explicitly either request or refuse the administration of

				pain-reducing drugs to the unborn child;

									(iii)be signed by a

				pregnant woman prior to the performance of an abortion involving a pain-capable

				unborn child; and

									(B)with respect to

				the abortion provider—

									(i)contain a

				statement that the provider has provided the woman with all of the information

				required under subsection (b);

									(ii)if applicable,

				contain a certification by the provider that an exception described in section

				2903 applies and the detailed reasons for such certification; and

									(iii)be signed by

				the provider prior to the performance of the abortion procedure.

									(6)Maintenance of

				recordsThe Secretary shall promulgate regulations relating to

				the period of time during which copies of Forms under paragraph (5) shall be

				maintained by abortion providers.

							2903.Exception for

				medical emergencies

						(a)In

				generalThe provisions of section 2902 shall not apply to an

				abortion provider in the case of a medical emergency.

						(b)Medical

				emergency defined

							(1)In

				generalIn subsection (a), the term medical

				emergency means a condition which, in the reasonable medical judgment of

				the abortion provider, so complicates the medical condition of the pregnant

				woman that a delay in commencing an abortion procedure would impose a serious

				risk of causing grave and irreversible physical health damage entailing

				substantial impairment of a major bodily function.

							(2)Reasonable

				medical judgmentIn paragraph (1), the term reasonable

				medical judgment means a medical judgment that would be made by a

				reasonably prudent physician, knowledgeable about the case and the treatment

				possibilities with respect to the medical conditions involved.

							(c)Certification

							(1)In

				generalUpon a determination by an abortion provider under

				subsection (a) that a medical emergency exists with respect to a pregnant

				woman, such provider shall certify the specific medical conditions that

				constitute the emergency.

							(2)False

				statementsAn abortion provider who willfully falsifies a

				certification under paragraph (1) shall be subject to all the penalties

				provided for under section 2904 for failure to comply with this title.

							2904.Penalties for

				failure to comply

						(a)In

				generalAn abortion provider who willfully fails to comply with

				the provisions of this title shall be subject to civil penalties in accordance

				with this section in an appropriate Federal court.

						(b)Commencement of

				actionThe Attorney General, the Deputy Attorney General, the

				Associate Attorney General, or any Assistant Attorney General or United States

				Attorney who has been specifically designated by the Attorney General may

				commence a civil action under this section.

						(c)Certification

				requirementsAt the time of the commencement of an action under

				this section, the Attorney General, the Deputy Attorney General, the Associate

				Attorney General, or any Assistant Attorney General or United States Attorney

				who has been specifically designated by the Attorney General to commence a

				civil action under this section, shall certify to the court involved that, at

				least 30 calendar days prior to the filing of such action, the Attorney

				General, the Deputy Attorney General, the Associate Attorney General, or any

				Assistant Attorney General or United States Attorney involved—

							(1)has provided

				notice of the alleged violation of this section, in writing, to the Governor or

				Chief Executive Officer and Attorney General or Chief Legal Officer of the

				State or political subdivision involved, as well as to the State medical

				licensing board or other appropriate State agency; and

							(2)believes that

				such an action by the United States is in the public interest and necessary to

				secure substantial justice.

							(d)First

				offenseUpon a finding by a court that a respondent in an action

				commenced under this section has knowingly violated a provision of this title,

				the court shall notify the appropriate State medical licensing authority in

				order to effect the suspension of the respondent’s medical license in

				accordance with the regulations and procedures promulgated under section 2905,

				or shall assess a civil penalty against the respondent in an amount not to

				exceed $100,000, or both.

						(e)Second

				offenseUpon a finding by a court that the respondent in an

				action commenced under this section has knowingly violated a provision of this

				title and the respondent has been found to have knowingly violated a provision

				of this title on a prior occasion, the court shall notify the appropriate State

				medical licensing authority in order to effect the revocation of the

				respondent’s medical license in accordance with the regulations and procedures

				promulgated under section 2905, or shall assess a civil penalty against the

				respondent in an amount not to exceed $250,000, or both.

						(f)HearingWith

				respect to an action under this section, the appropriate State medical

				licensing authority shall be given notification of and an opportunity to be

				heard at a hearing to determine the penalty to be imposed under this

				section.

						(g)Private right

				of actionA pregnant woman upon whom an abortion has been

				performed in violation of this title, or the parent or legal guardian of such a

				woman if she is an unemancipated minor, may commence a civil action against the

				abortion provider for any knowing or reckless violation of this title for

				actual and punitive damages.

						2905.RegulationsA State, and the medical licensing authority

				of the State, shall promulgate regulations and procedures for the revocation or

				suspension of the medical license of an abortion provider upon a finding by a

				court under section 2904 that the provider has violated a provision of this

				title. A State that fails to implement such procedures shall be subject to loss

				of funding under title XIX of the Social Security

				Act (42

				U.S.C. 1396 et seq.).

					2906.PreemptionNothing in this title shall be construed to

				preempt any provision of State law to the extent that such State law

				establishes, implements, or continues in effect greater protections for unborn

				children from pain than the protections provided for under this title.

					.

		

